Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                  PageID.983       Page 1 of 22




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

MULTIMATIC, INC.,

               Plaintiff and Counter-defendant,               Case Number 19-12598
v.                                                            Honorable David M. Lawson

EDSCHA AUTOMOTIVE MICHIGAN, INC.,

               Defendant and Counter-plaintiff.
                                                       /

                      OPINION AND ORDER CONSTRUING CLAIMS

       In this patent infringement case, the plaintiff alleges that the defendant’s product infringes

its patent on a particular style of automotive door hinge. The parties dispute the meaning of certain

claim terms, and they have filed briefs asking the Court to resolve their competing constructions.

The paradigm claims which contain the allegedly ambiguous words and phrases that require

construction are Claims 1, 10, and 12 of U.S. Patent No. 10,100,563. The Court held a hearing on

October 8, 2020, at which the parties made their presentations. This decision explains the reasons

for the constructions adopted by the Court. See Markman v. Westview Instruments. Inc., 52 F.3d

967, 979 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996).

                                                  I.

       Plaintiff Multimatic, Inc., based in Ontario, Canada, is a maker of automotive components,

including auto body structures, suspension systems, and other components. It has manufacturing

and engineering facilities in North America, Europe, and Asia. Since 1984, Multimatic has

designed and manufactured a variety of automotive hinges for side doors, rear cargo doors, hoods,

decklids, liftgates, dropgates, tailgates, tonneau covers, sliding doors, and power closures. This

case focuses on a hinge that employs Multimatic’s so-called “bridgeless” design, covered by its

U.S. patent number 10,100,563. The distinguishing feature of this hinge pattern is that it
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                   PageID.984       Page 2 of 22




incorporates a pivot pin that serves double duty in both permitting and limiting rotation of the two

halves of the hinge, as well as providing the structural connection between two of the four brackets

that form the respective halves of the completed hinge. Other earlier designs accomplish the

required connection by incorporating a “structural bridge” into each bracket subassembly when

the bracket and bridge component is stamped or formed. The plaintiff’s design produces a hinge

with less waste material, and which weighs less.

       Defendant Edscha Automotive Michigan, Inc. also makes auto body components including

door and lid hinges. According to its website (edscha.com), Edscha Michigan is the North

American subsidiary of a German parent company that has been in business since 1870. Edscha’s

German business started out making fittings for horse drawn coaches. The company evolved over

the following 150 years supplying vehicle components through various eras, and now claims to be

the preeminent maker of hinges for automobiles. Edscha has 22 manufacturing locations around

the world and claims to supply “almost all of the world’s automakers.” Multimatic alleges that

certain patterns of some of Edscha’s hinges infringe on its patent by using a nearly identical design.

                                                 II.

       The patent-in-suit, U.S. Patent No. 10,100,563 (the ‘563 Patent), entitled “Multiple Piece

Construction Automotive Door Hinge,” relates to the design of an automotive door hinge, “adapted

to facilitate motion of a closure panel relative to a fixed body structure,” and “compris[ing] a door

component constructed from two press formed angle brackets structurally connected via a pivot

pin and adapted to be mounted to a vehicle closure panel,” along with “a body component

constructed from two press formed angle brackets structurally connected via a simple formed

feature and the pivot pin and adapted to be mounted to a vehicle body structure,” arranged in such

a way that “the pivot pin structurally assembles the two hinge components, facilitates rotary motion

between them[,] and structurally connects the multiple press formed angle brackets so that the


                                                -2-
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                  PageID.985       Page 3 of 22




resulting assembly achieves a much higher material efficiency than the prior art.” Patent Abstract,

ECF No. 26-2, PageID.233-34. The patent was issued on October 16, 2018. The accused produce

is alleged to infringe Claims 1, 10, and 12 of the ‘563 Patent. It appears to be undisputed that

Claims 1 and 10 are materially identical. They are stated below with the disputed terms highlighted

in bold:

       1. A vehicular hinge assembly comprising:

       a first component comprising first and second separate brackets, the first bracket
       being spaced apart from the second bracket;

       a second component including a bushing aperture configured to accept a pivot
       bushing;

       a pivot bushing;

       a pivot pin that comprises a first end, a second end, and a pivot surface positioned
       between the first end and the second end, each of the first and second ends
       comprising an upset head following assembly of the hinge;

       wherein the pivot surface of the pivot pin is disposed within the pivot bushing such
       that the second component is rotatable around the pivot surface, and the first and
       second ends of the pivot pin are structurally connected to the first and second
       brackets of the first component to hold the first and second brackets in a fixed
       relationship; and

       wherein the upset heads of the pivot pin hold the first component and the second
       component together while permitting them to rotate relative to one another to form
       an assembly to be mounted as a whole to a vehicular closure panel and a vehicular
       body structure.

Claim 12 is stated in similar terms, with variations of some terms in the last three clauses:

       12. A vehicular hinge assembly comprising:

       a first component comprising first and second separate brackets, the first bracket
       being spaced apart from the second bracket;

       a second component including a bushing aperture configured to accept a pivot
       bushing;

       a pivot bushing;




                                                -3-
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                    PageID.986      Page 4 of 22




         a pivot pin that comprises a first end, a second end and a pivot surface positioned
         between the first end and the second end, each of the first end and second end
         comprising means to structurally connect the pivot pin to the first and second
         separate brackets of the first component respectively;

         wherein the pivot surface of the pivot pin is disposed within the pivot bushing such
         that the second component is rotatable around the pivot surface, and the first and
         second ends of the pivot pin are structurally connected to the first and second
         separate brackets of the first component so that the first and second brackets do
         not rotate in relation to each other;

         wherein the first component and the second component are thus held together to
         form an assembly to be mounted as a whole to a vehicular closure panel and a
         vehicular body structure.

         The parties agree that the previously disputed terms “to be mounted as a whole” and “first

and second ends of the pivot pins are secured within the apertures” do not need to be construed

and should be given their plain and ordinary meaning. The remaining disputed claim limitation

terms and the parties’ competing constructions are set forth in the following chart:

 Affected Claim(s)         Claim Limitation         Plaintiffs’                Defendants’
                                                    Construction               Construction
 All                       separate                 identifiable as distinct   separate; bridgeless
 All                       spaced apart             having a gap in            set apart and not
                                                    between                    connected; bridgeless
 All                       bracket                  a piece used to join       formed angle bracket
                                                    two or more things
 1, 10                     upset head               permanently                a head of a pivot pin
                                                    deformed enlarged          formed by
                                                    portion at an end          deformation of the
                                                                               end of the pin
 1, 10                     following assembly       when the first             following completed
                           of the hinge             component and the          assembly of the hinge
                                                    second component
                                                    have been assembled
 All                       structurally             permanently joined to structurally
                           connected                form a component      connected by
                                                                          deforming the end of
                                                                          pivot pin into the
                                                                          pivot aperture




                                                -4-
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                   PageID.987       Page 5 of 22




                                                 III.

       Patent infringement cases are reviewed in two steps. Markman, 52 F.3d at 976. First, the

Court determines the meaning and scope of the protected patent. This process requires the court

to determine the meaning of disputed terms within the patent’s claims. A “claim” is the portion

of the patent in which the inventor/patentee is “particularly pointing out and distinctly claiming

the subject matter which the inventor or a joint inventor regards as the invention.” 35 U.S.C.A. §

112(b). A claim “defines precisely what his invention is,” White v. Dunbar, 119 U.S. 47, 52

(1886), and sets the limits for which the patentee is asserting the right to exclude others from

producing the invention. See Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381

F.3d 1111, 1115 (Fed. Cir. 2004); see also Altoona Publix Theatres v. Am. Tri-Ergon Corp., 294

U.S. 477, 487 (1935) (“Under the statute it is the claims of the patent which define the invention.”).

       After the meaning of the claims is determined by the Court, the second step consists of

comparing the properly construed claim and the accused device to determine whether the accused

device is infringing. Markman, 52 F.3d at 976. The infringement analysis, generally, is for a jury,

instructed on the claims as construed by the Court.

       “The construction of claims is simply a way of elaborating the normally terse claim

language in order to understand and explain, but not to change, the scope of the claims.” DeMarini

Sports, Inc. v. Worth, Inc., 239 F.3d 1314, 1322 (Fed. Cir. 2001) (quotations omitted). The process

begins with consideration of the patent itself because “[i]t is a bedrock principle of patent law that

the claims of a patent define the invention.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed.

Cir. 2005) (quotations omitted).

       “In Markman v. Westview Instruments, Inc., 517 U.S. 370 (1996), [the Supreme Court]

explained that a patent claim is that ‘portion of the patent document that defines the scope of the




                                                -5-
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                  PageID.988      Page 6 of 22




patentee’s rights,’” and “held that ‘the construction of a patent, including terms of art within its

claim,’ is not for a jury but ‘exclusively’ for ‘the court’ to determine.” Teva Pharmaceuticals

USA, Inc. v. Sandoz, Inc., 574 U.S. 318 (2015) (quoting 517 U.S. at 390). “That is so even where

the construction of a term of art has ‘evidentiary underpinnings.’” Ibid. (quoting 517 U.S. at 372).

“[T]he ultimate question of the proper construction of the patent is a question of law [similar to

other exercises in] construing [] written instruments, such as deeds, contracts, or tariffs.” Id. at

318 (citing Markman, 517 U.S. at 388-391). However, “when a written instrument uses technical

words or phrases not commonly understood, those words may give rise to a factual dispute.” Ibid.

When that occurs, “extrinsic evidence may help to establish a usage of trade or locality.” Ibid.

(citations and quotations omitted). Thus, patent construction, although typically characterized as

resolving a “question of law,” may require the district court to engage in “subsidiary factfinding,”

including making “credibility judgments about witnesses,” and “in that circumstance, the

determination of [necessary] matter[s] of fact will precede the function of construction.” Ibid.

“The purpose of claim construction is to give meaning to the claim terms according to how a

person of ordinary skill in the art [‘POSITA’] would have understood them at the time of the

invention in light of the entire patent, including the claims in which the terms appear and the

specification.” E.I. du Pont De Nemours & Co. v. Unifrax I LLC, 921 F.3d 1060, 1068 (Fed. Cir.

2019).

         In this case, the parties agree that in this case, a POSITA is a person with a mechanical

engineering degree, or some level of education (associates degree or apprenticeship) in tool and

die manufacturing, and some experience in automotive design of mechanical assemblies.

         The plaintiff asserts that each of the disputed claim terms should be given their plain and

ordinary meaning. And that generally is what is done. Ruckus Wireless, Inc. v. Innovative Wireless




                                                -6-
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                     PageID.989       Page 7 of 22




Solutions, LLC, 824 F.3d 999, 1002 (Fed. Cir. 2016) (“‘[T]he words of a claim are generally given

their ordinary and customary meaning,’ which is ‘the meaning that the term would have to a person

of ordinary skill in the art in question at the time of the invention.’”) (quoting Phillips v. AWH

Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc)). “The ordinary meaning may be

determined by reviewing various sources, such as the claims themselves, the specification, the

prosecution history, dictionaries, and any other relevant evidence.” Id. at 1002-03. However,

“[u]ltimately the only meaning that matters in claim construction is the meaning in the context of

the patent.” Id. at 1003 (quotations omitted).

        The presumption of ordinary meaning may be overcome “[w]hen the patentee acts as its

own lexicographer, [and then the patentee’s] definition governs.” Continental Circuits LLC v.

Intel Corp., 915 F.3d 788, 796 (Fed. Cir. 2019). “To act as its own lexicographer, a patentee must

clearly set forth a definition of the disputed claim term other than its plain and ordinary meaning.”

Ibid. (quotations omitted). Also, the presumption may be negated in “instances where the

specification may reveal an intentional disclaimer, or disavowal, of claim scope”; “[i]n those

situations . . . the inventor’s disavowal . . . is dispositive of the claim construction.” Id. at 796-97.

However, “[t]o disavow claim scope, the specification must contain expressions of manifest

exclusion or restriction, representing a clear disavowal of claim scope.” Id. at 797.

        “‘It is well-settled that, in interpreting an asserted claim, the court should look first to the

intrinsic evidence of record,’” which includes primarily the specification and statement of claims

within the patent itself, but which also encompasses the “prosecution history . . . including the

prior art cited during the examination of the patent.” E.I. du Pont De Nemours & Co. v. Unifrax I

LLC, 921 F.3d 1060, 1068 (Fed. Cir. 2019) (quotations omitted). “The prosecution history

contains the entire record of the proceedings in the Patent Office from the first application papers




                                                  -7-
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                    PageID.990       Page 8 of 22




to the issued patent.” Ibid. “Secondary to the intrinsic evidence, [the Federal Circuit has]

authorized district courts to rely on extrinsic evidence, which consists of all evidence external to

the patent and prosecution history, including expert and inventor testimony, dictionaries, and

learned treatises.” Continental Circuits, 915 F.3d at 799 (citations and quotations omitted).

However, although “extrinsic evidence can shed useful light on the relevant art, it is less significant

than the intrinsic record in determining the legally operative meaning of disputed claim language,

[and] [g]enerally, [is viewed] as less reliable than intrinsic evidence.” Ibid. Technical dictionaries

can be particularly helpful because they provide sound evidence of “the way in which one of skill

in the art might use the claim terms.” Phillips, 415 F.3d at 1318. Likewise, expert testimony can

be useful insofar as it “provide[s] background on the technology at issue, . . . explain[s] how an

invention works, . . . ensure[s] that the court’s understanding of the technical aspects of the patent

is consistent with that of a person with skill in the art, [and] establish[es] that a particular term in

the patent or the prior art has a particular meaning in the pertinent field.” Ibid.

       “Ultimately, the interpretation to be given a term can only be determined and confirmed

with a full understanding of what the inventors actually invented and intended to envelop with the

claim. The construction that stays true to the claim language and most naturally aligns with the

patent’s description will be, in the end, the correct construction.” Renishaw PLC v. Marposs

Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998) (citations omitted). And of course, the

Court’s task is limited to construing claim terms that are controverted. Vivid Technologies v.

American Science & Engineering, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999) (stating that “only those

terms need be construed that are in controversy, and only to the extent necessary to resolve the

controversy”).




                                                 -8-
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                   PageID.991       Page 9 of 22




                         A. “separate” and “spaced apart” (all claims)

       The plaintiff argues that the term “separate” needs no special construction and should be

understood by its plain meaning of “identifiable as distinct.” The plaintiff contends that the figures

included in the patent, e.g., Figure 4 at PageID.238, clearly show the “first bracket” and “second

bracket” of the “first component” of the hinge being distinct. The plaintiff further contends that

the defendant’s concession that “separate means separate” is at odds with its previously asserted

position that the term “separate” cannot have its plain and ordinary meaning.

       As to the term “spaced apart,” the plaintiff argues that the defendant’s proposed

construction “set apart and not connected” is contradicted by the plain language of the claims,

which call for the parts to be “connected” by the pivot pin. The plaintiff also asserts that the

prosecution history of its earlier filed parent patent (9,863,175) covering a related hinge design

evidences the assertion by Multimatic and a determination by the patent examiner that the first and

second brackets are both “spaced apart” and “connected” by the pivot pin.

       Finally, as to both terms, the plaintiff argues that the defendant’s construction “bridgeless”

is inappropriate because none of the claims use that term, which appears only in the abstract of the

patent, and the “bridgeless” designation embraces several features including the pivot pin, the

arrangement of bracket components, and a means of creating structural integrity between those

parts, all of which together function to eliminate the need for an integral “structural bridge”

spanning the spaced apart brackets. The plaintiff contends that submerging the term “bridgeless”

into the mundane phrase “spaced apart” attributes features to the basic term that were used in the

patent only to summarize the resulting benefits of the design.

       The defendant concedes that the term “separate” may be afforded its plain and ordinary

meaning, and it does not contest the plaintiff’s proposed definition “identifiable as distinct.”




                                                -9-
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                   PageID.992       Page 10 of 22




        As to the term “spaced apart,” the defendant relies principally on a prosecution history

 including several amendments to the parent ‘175 patent, which it says demonstrate that “separate”

 must mean something different from “spaced apart,” pointing to iterations of the claims presented

 by the plaintiff in its attempts to distinguish the invention from prior art. The defendant contends

 that after an early rejection of the ‘175 patent claims, the plaintiff first filed an amendment adding

 the term “separate” to describe the arrangement of brackets, and when the amended claims also

 were rejected, it then filed another amendment adding the term “spaced apart.” The defendant

 contends, therefore, that, because the plaintiff added two different terms in its quest to distinguish

 the claims, they must mean something different, otherwise they would be redundant. Therefore,

 the defendant insists, “separate” can have its ordinary meaning only if “spaced apart” means

 something more, which it contends must include some notion that the hinge design is “not

 connected” or “bridgeless,” as distinguished from prior art that included a “structural bridge”

 between the brackets as an essential feature.

        The construction of these terms readily is settled by the intrinsic evidence of record,

 without resort to any extrinsic testimony.

        First, despite identifying “separate” as a disputed term, the defendant now concedes that

 “separate means separate” and may be afforded its plain and ordinary meaning. The defendant has

 offered no basis to avoid the plaintiff’s proposed plain and ordinary definition, which is

 “identifiable as distinct.” Where an ordinary word is not specially defined in the specification, the

 Court “may rely on dictionary definitions, so long as the dictionary definition does not contradict

 any definition found in or ascertained by a reading of the patent documents.” Trustees of Columbia

 Univ. in City of New York v. Symantec Corp., 811 F.3d 1359, 1362-63 (Fed. Cir. 2016) (quotations




                                                 - 10 -
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                    PageID.993       Page 11 of 22




 omitted). The parties have not given the Court any reason to question the ordinary definition

 “identifiable as distinct” which the plaintiff has proffered.

        Second, the defendant argues at great length that “spaced apart” must have a different

 meaning from “separate,” else why would the plaintiff append both qualifiers to describe its

 invention during the prosecution of its patent, in serial efforts to distinguish it from the prior art.

 But the terms plainly do have distinguishable ordinary meanings. “Separate,” as the defendant

 concedes, means “identifiable as distinct.” “Spaced apart” means, as the plaintiff proposes,

 “having a gap in between.” This distinction readily is observed from the figures accompanying

 the patent specification, which depict one of the pairs of angle brackets (the outer set) as having

 identifiably distinct members, which are spaced apart, to allow room for the other pair of brackets

 (the inner set) and a pivot bushing to be placed between. Patent Fig. 4, ECF No. 26-2, PageID.238.

 “[T]he specification is always highly relevant to the claim construction analysis. Usually, it is

 dispositive; it is the single best guide to the meaning of a disputed term.” Continental Circuits,

 915 F.3d 796. The specification plainly illustrates two pairs of brackets. The inner pair are

 depicted as “separate” (distinct, made of two separately formed pieces), but not “spaced apart,”

 i.e., they are placed in direct contact, back to back with each other, in the finished assembly. The

 outer pair are depicted as both “separate” and “spaced apart,” or “having a gap in between,” with

 the “gap in between” occupied by the inner pair of brackets, a pivot pin bushing, and the axis of

 the pivot pin.

        Further, the defining characteristics of the design readily are contrasted with the figures of

 prior art in which neither of the bracket assemblies were “separate” (each being formed entirely

 from single pieces of metal with an incorporated “structural bridge” spanning the gap in between

 the perpendicular arms), and where the arms of both bracket sets of the prior art are “spaced apart”




                                                 - 11 -
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                   PageID.994       Page 12 of 22




 with a gap in between, rather than only one pair being so. Patent Fig. 1, ECF No. 26-2, PageID.235.

 Thus, the prior art figures also plainly show that both qualifiers “separate” and “spaced apart” are

 essential to the description of the different subassemblies comprising the invention, and to

 distinguishing the invention from the prior art.

        The defendant’s proposed construction including the qualifier “not connected” is contrary

 to the plain language of the claims and specification, which expressly state that the outer brackets

 are “structurally connected” by means of the pivot pin, which operates “to hold the first and second

 brackets in a fixed relationship.” And its insistence on importation of the vague moniker

 “bridgeless” is merely an improper attempt to import a qualitative description of the benefit

 achieved by the design, which is used in an explanatory fashion in the abstract to encapsulate

 various features (separate, spaced apart brackets, structurally joined solely by the pivot pin), that

 achieve elimination of the “structural bridge” employed in the prior art to perform the same

 function. The qualifier “bridgeless” adds nothing to the descriptive terms “separate” and “spaced

 apart” that is not inherent in their ordinary meanings, nor is there any cogent basis in the intrinsic

 record why it should be included as a qualifier for either term.

                                      B. “bracket” (all claims)

        The plaintiff contends that a person of ordinary skill would understand the term “bracket”

 to mean a “piece used to join two things,” which is consistent with figures showing several

 example brackets and identifying them as joining the assembly on one side to the body of the car

 and on the other to a movable door. The plaintiff contends that the defendant’s proposed

 construction “formed angle bracket” improperly attempts to import into the claim terms from the

 specification that were included only to illustrate several implementations of the design, rather

 than express limitations embodied in the claims as stated.




                                                 - 12 -
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                    PageID.995       Page 13 of 22




        The defendant, however, points to patent prosecution briefs in which the plaintiff argued

 that the term bracket must be construed in its “general sense,” citing a dictionary definition of the

 term meaning “a right-angled support projecting from [a surface] for holding [an] object,” and also

 citing exemplary figures in the patent application, all of which depicted L-shaped or “right angle”

 bracket designs. The defendant thus argues that the proper construction, based on the prosecution

 history, must include the specific restrictions that the “bracket” in question is “right-angled” or “L-

 shaped,” as emphasized by the plaintiff itself in its defense of the claims.

        The meaning of this term is settled by resort to intrinsic evidence in the prosecution history,

 which discloses that during an appeal against the rejection of a claim in the parent ‘175 patent, the

 plaintiff expressly adopted and urged the examiner to endorse its reading of the term “bracket” in

 a “general sense” to mean an “angle bracket”:

        Since the specification of the present application does not particularly limit the
        shape and configuration of the first and second door angle brackets, the term
        “bracket” referred to in [prior patent] claim 16 should be interpreted in its general
        sense.    In    accordance      with     the    Oxford      online    dictionary   at
        http://www.oxforddictionaries.com, the term “bracket” in general means “a right-
        angled support attached to and projecting from a wall for holding a shelf, lamp, or
        other object.” Furthermore, as an example, the drawings (e.g. Figs. 4, 5 and 8) of
        the present application show two individual L-shaped angle brackets. The shape
        and configuration in these figures is [sic] consistent with the ordinary meaning of a
        bracket as defined above.

 Appeal Brief dated May 7, 2015, ECF No. 33-20, PageID.838.

        It is widely held that the patent holder, having adopted and urged a particular construction

 in the course of prosecution, is bound to that professed interpretation in subsequent litigation.

 Ajinomoto Co. v. Int’l Trade Comm’n, 932 F.3d 1342, 1351 (Fed. Cir. 2019) (“A patentee must

 ‘be held to what he declares during the prosecution of his patent,’ because a contrary rule would

 undermine ‘[t]he public notice function of a patent.’” (quoting Springs Window Fashions LP v.

 Novo Indus., L.P., 323 F.3d 989, 995 (Fed. Cir. 2003))); Liqwd, Inc. v. L’Oreal USA, Inc., 720 F.



                                                 - 13 -
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                  PageID.996      Page 14 of 22




 App’x 623, 628 (Fed. Cir. 2018) (“Amendments and statements made during prosecution, which

 come after the filing of the application, may of course modify what claim-construction lessons

 might be drawn from the earlier-filed specification in the absence of such prosecution history.”);

 TransPerfect Glob., Inc. v. Matal, 703 F. App’x 953, 960 (Fed. Cir. 2017) (“Beyond the claim

 language and specification, TransPerfect’s argument before the PTO in a separate reexamination

 proceeding for the ‘022 patent on the meaning of its claimed ‘said hyperlink’ limitation is

 particularly damaging to TransPerfect’s current position. In that reexamination, TransPerfect

 argued the exact opposite of the position it presents to us here.”). The plaintiff has offered no

 meaningful basis for distinguishing the sense in which the term “bracket” is used in the present

 application compared with the meaning on which it insisted in defending the parent application.

 Further, the plaintiff is estopped from now urging a contrary interpretation, particularly where it

 prevailed in having claims upheld after advancing its own construction. Speedtrack, Inc. v. Endeca

 Techs., Inc., 524 F. App’x 651, 658-59 (Fed. Cir. 2013).

        The defendant urges that the term be limited further with the modifier “formed.” But that

 additional description is not called for by any of the tools of construction generally used in claim

 construction.

        The term “bracket” as used in the claims means “angle bracket.”

                                  C. “upset head” (claims 1, 10)

        The parties’ constructions on this point are at first glance difficult to distinguish. The

 plaintiff proposes the construction “permanently deformed enlarged portion at an end.” The

 defendant proposes that the term means “a head of a pivot pin formed by deformation of the end

 of the pin.” The plaintiff contends that the only dispositive distinction is between the grammatical

 form of the root word deform.




                                                - 14 -
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                   PageID.997      Page 15 of 22




        The plaintiff prefers the adjective “deformed.” The defendant prefers to denote the

 condition as being “formed by deformation,” which combines a term and its antipode in a single

 definition.

        The plaintiff asserts that the defendant wants to construe “upset head” to lend support to

 its proposed construction of another term “following assembly of the hinge,” which would

 facilitate a defense premised on the supposed distinction of the defendant’s design as incorporating

 a pivot pin that has one head deformed before assembly of the hinge, as compared to the plaintiff’s

 invention, which the defendant says includes a limitation that both heads are subject to deformation

 only after assembly. The plaintiff contends that its construction better conforms to the claim

 statements, which describe only a hinge design that, in its completed form, has certain features,

 regardless of the sequence of steps followed to achieve the assembly and manipulation (e.g.,

 “deformation”) of those parts.

        The defendant points to the plain language of the claims, which state that the “upset head”

 is a feature consisting of “first and second ends comprising an upset head following assembly of

 the hinge.” The defendant insists that its complementary constructions of the terms “upset head”

 as a head “formed” by “deformation,” along with its proposed construction of the limitation

 “following assembly of the hinge,” are the only proposals that fully incorporate the features

 specifically described in the claims. For this argument and its related arguments on the next term,

 the defendant relies entirely on the declaration of its expert engineer, which it insists is more

 credible than the plaintiff’s proposed expert testimony, owing to the absence of any discussion of

 “generally accepted engineering principles” by the plaintiff’s expert.

        The issues in construction of the terms “upset head” and “following assembly of the hinge”

 are intertwined, and the parties’ dueling positions are a product of the defendant’s apparent attempt




                                                - 15 -
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                  PageID.998      Page 16 of 22




 to engraft onto the claims certain limitations that appear nowhere else, presumably so that its

 proposed construction will confine those claims on a basis that will allow its product to be

 distinguished.

        The full context of the terms appears in the description of the “pivot pin” stated in claims

 1 and 10, which reads as follows: “a pivot pin that comprises a first end, a second end, and a pivot

 surface positioned between the first end and the second end, each of the first and second ends

 comprising an upset head following assembly of the hinge.” Nothing in that claim, plainly read

 as a whole and in the context of the entire claim and specification, mandates the adoption of the

 defendant’s proposed construction. The defendant’s construction would require the invention’s

 upset heads to be shaped by deformation after assembly of all the hinge parts, as opposed to

 alternatives such as having one head deformed before assembly and the other deformed after

 assembly.

        The parties proposed the following alternative constructions: “permanently deformed

 enlarged portion at an end” (plaintiff’s), and “a head of a pivot pin formed by deformation of the

 end of the pin (defendant’s). Teasing apart the elements of those overlapping proposals, neither

 party assigns any dispositive meaning to the qualifier “permanently,” nor is there any dispute that

 the phrases “at an end” and “a head of a pivot pin” essentially are synonymous, or that the “head”

 of the pivot pin necessarily must be at one end or another of the pin.

        The parties instead fixate on the grammatical form of the root word “deform,” with the

 plaintiff preferring the adjective “deformed,” and the defendant urging the noun (gerund)

 “deformation.” There is no apparent meaningful distinction between the import of those forms

 when the phrase “upset head” is considered in isolation. Instead, it is apparent that the defendant

 urges the use of the noun “deformation” only because it wishes to engraft onto the claims a




                                                - 16 -
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                  PageID.999      Page 17 of 22




 limitation that the deformation must occur “following assembly of the hinge.” But the plain

 language of the claim, read in context, states only that the “first and second ends compris[e] . . .

 upset head[s] following assembly of the hinge.” Plainly, that description requires that once the

 assembly is completed, two upset heads will exist, one at each end of the pivot pin, with both heads

 of the pin being deformed. But the claim says nothing about how or in what sequence any

 deformation of the pins is accomplished; i.e., the invention is defined in terms of a resulting

 product comprising certain parts in a certain arrangement, not a particular process to achieve that

 end.

        The specification includes various figures and process descriptions describing several

 alternative means of achieving deformation, none of which are incorporated explicitly into the

 claims or made essential to the invention. Patent at col. 3-4, ECF No. 1-1, PageID.22. Where a

 specification states that it describes only one or more exemplary means of embodiment of a claim,

 features of those particular embodiments that are not incorporated into the statements of the claims

 should not be imported by construction. Continental Circuits, 915 F.3d at 797 (“[P]hrases such as

 ‘one technique,’ ‘can be carried out,’ and ‘a way’ indicate that using Probelec XB 7081 is only

 one method for making the invention and does not automatically lead to finding a clear disavowal

 of claim scope. We have also expressly rejected the contention that if a patent describes only a

 single embodiment, the claims of the patent must be construed as being limited to that

 embodiment.”).

        Moreover, the defendant’s construction is an improper attempt to convert the claims to

 either a “product-by-process” type, or an improperly mixed class describing both a product and

 method of manufacture.       “[T]he statutory class of invention is important in determining

 patentability and infringement.” IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384




                                                - 17 -
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                   PageID.1000       Page 18 of 22




 (Fed. Cir. 2005). That is so because claims that improperly combine classes may be held invalid

 as giving insufficient notice of what conduct by an imitator may violate the patent. For example,

 claims describing both an apparatus and a method of using it are invalid because “it is unclear

 whether infringement . . . occurs when one creates [the system that is described], or whether

 infringement occurs when [that system is used according to the described method].” Ibid. In this

 case, the defendant’s proposed construction improperly attempts to import new terms to convert a

 purely product-focused claim into a “product-by-process” claim. C.f., Crown Packaging Tech.,

 Inc. v. Ball Metal Beverage Container Corp., 635 F.3d 1373, 1383 (Fed. Cir. 2011) (“Claim 14,

 as a product claim . . . recites structural limitations as opposed to method steps. [To properly state

 such a claim,] [a] patentee need only describe the product as claimed, and need not describe an

 unclaimed method of making the claimed product.”); SmithKline Beecham Corp. v. Apotex Corp.,

 439 F.3d 1312, 1315 (Fed. Cir. 2006) (“A product-by-process claim is one in which the product is

 defined at least in part in terms of the method or process by which it is made.” (quotation marks

 omitted)). “The purpose of product-by-process claims is to allow inventors to claim an otherwise

 patentable product that resists definition by other than the process by which it is made.”

 SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1315 (Fed. Cir. 2006) (quotations

 omitted). But “[t]he patentability of a product does not depend on its method of production.” Id.

 at 1317. In this case, the claim is embodied fully by the written description that merely specifies

 the situation of all the required parts “following assembly of the hinge,” without regard to the order

 in which they are introduced into the assembly.

        The defendant relies solely on the testimony of its expert engineer in its attempts to

 construe phantom ambiguity into the claim language, which it insists must be read based on

 extrinsic testimony to embody a certain process. But where, as here, a complete and sensible




                                                 - 18 -
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                   PageID.1001       Page 19 of 22




 construction can be discerned from the intrinsic record, extrinsic sources are unhelpful. “‘It is

 well-settled that, in interpreting an asserted claim, the court should look first to the intrinsic

 evidence of record,’” which includes primarily the specification and statement of claims within

 the patent itself, but which also encompasses the “prosecution history . . . including the prior art

 cited during the examination of the patent.” E.I. du Pont De Nemours, 921 F.3d at 1068 (quotation

 marks omitted).     Extrinsic evidence, like expert testimony, is [s]econdary to the intrinsic

 evidence,” and is “less significant” and less reliable than intrinsic evidence.” Continental Circuits,

 915 F.3d at 799.

        So it is here. The term “upset head” in context can be defined by reference to the intrinsic

 evidence as what it is — a permanently deformed enlarged portion at an end of a pivot pin — and

 not by how it came to be.

                       D. “following assembly of the hinge” (claims 1, 10)

        Here again, it is difficult at first glance to discern any meaningful distinction between the

 plaintiff’s proposed construction, “when the first component and the second component have been

 assembled,” and the defendant’s proposed, “following completed assembly of the hinge.” The

 plaintiff contends that the sole purpose of the alternative language proposed by defendant is to

 support its defense that its design is distinguishable by involving deformation of one end of the

 pin before the hinge is assembled rather than after all parts are put together. The plaintiff again

 argues that its construction faithfully tracks the claim language describing only the orientation and

 relationship of parts in the assembly, without regard to the sequence of steps taken to produce it.

 The defendant insists that the plain language of the claims clearly requires that deformation of the

 heads must take place after the parts of the hinge have been assembled.

        For the same reasons stated above, the defendant has not advanced a valid reason to import

 into the claims its preferred limitation specifying that the deformation of the pivot pin heads occurs


                                                 - 19 -
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                 PageID.1002       Page 20 of 22




 “after completed assembly” of the hinge. This is part and parcel of its attempt to convert the claim

 to a description embodying both product and process, in order to limit it to assemblies where the

 pivot pin heads are deformed only after the hinge is assembled, rather than before. But the claim

 does not propose any process or sequence of steps by which assembly is achieved, only the

 orientation and situation of components that must result.

                             E. “structurally connected” (all claims)

        The plaintiff argues that its simpler construction “permanently joined to form a

 component” is consistent with a determination by a patent examiner that the term “structural

 connection” means, in its ordinary sense, “a means of joining the individual members of a structure

 to form a completed assembly.” The plaintiff again contends that the defendant’s construction

 improperly attempts to import terms found only in the specification into the claim statements,

 which do not describe any particular method of achieving “structural connection.”

        The defendant contends that its more specific construction “structurally connected by

 deforming the end of pivot pin into the pivot aperture” is required by descriptions in the

 specification that clearly call out that the “connection” must be made by some form of “material

 upset,” including as exemplary means “riveting,” “knurling,” and “staking.” The defendant again

 relies exclusively on the testimony of its expert for the proposition that the invention would be

 understood by the relevant POSITA as involving a “structural connection” achieved by some sort

 of material deformation which, based on the figures included in the patent, must involve both the

 pivot pin head and the pivot pin aperture, in order to create a solid connection between the two

 otherwise disconnected brackets, solely by means of the pivot pin spanning them.

        The dispute over this term is resolved by consulting the intrinsic record, where the

 examiner explicitly adopted a construction consistent with the plaintiff’s proposal.           That

 construction does not include any specification of the precise means of attachment as urged by the


                                                - 20 -
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                   PageID.1003       Page 21 of 22




 defendant. In a statement of reasons for allowance of claims 1 through 21 issued on August 24,

 2018, the patent examiner adopted a proposed definition of “structurally connected,” which had

 been offered by the plaintiff in its appeal of a prior denial of certain claims. The examiner noted:

         Examiner will accept the definition provided by the Applicant for what constitutes
         a “structurally connected” joint between the pivot pin and the first and second
         brackets (“a connection serving to join the individual components of a structure, to
         ensure the reliability of the structure, and to provide for the proper functioning of
         the structure as a whole in accord with the requirements of use and assembly”) such
         that the function of “. . . to form an assembly to be mounted as a whole . . .” can be
         adequately performed.

 Notice of Reasons for Allowance dated August 24, 2018, ECF No. 26-8, PageID.374. The

 plaintiff’s terse construction “permanently joined to form a component” tracks that accepted

 definition, and nothing in the prosecution history suggests the more elaborate limitation urged by

 the defendant, nor are any such limitations stated in the claims. The Court need not — and may

 not — look beyond the intrinsic evidence to discern indefiniteness in the term where the question

 is settled by the intrinsic record. Ruckus Wireless, 824 F.3d at 1003 (“Legal error arises when a

 court relies on extrinsic evidence that contradicts the intrinsic record.”); Mynette Techs., Inc. v.

 United States, 139 Fed. Cl. 336, 348 (2018) (“What is disapproved of is an attempt to use extrinsic

 evidence to arrive at a claim construction that is clearly at odds with the claim construction

 mandated by the claims themselves, the written description, and the prosecution history, in other

 words, with the written record of the patent.”) (quotations omitted). And it is well settled that

 “[t]he person of ordinary skill in the art views the claim term in the light of the entire intrinsic

 record.” Nystrom v. TREX Co., 424 F.3d 1136, 1142 (Fed. Cir. 2005) (emphasis added).

         Here again, the defendant relies entirely on the extrinsic testimony of its expert in an

 attempt to impose a narrower construction based on a particular embodiment or method of

 connection, but that extrinsic testimony is irrelevant where the construction proposed by the

 plaintiff is sustained by the intrinsic record.


                                                   - 21 -
Case 2:19-cv-12598-DML-APP ECF No. 45 filed 10/14/20                PageID.1004      Page 22 of 22




                                                IV.

        For the reasons stated above, the Court adopts the constructions of the claim terms agreed

 to by the parties. The Court determines that the disputed claim terms shall have the construction

 discussed above.

        Accordingly, it is ORDERED that the following disputed terms in the ‘646 patent are

 construed as follows:

        A. “Separate” is construed to mean “identifiable as distinct”;

        B. “Spaced apart” is construed to mean “having a gap in between”;

        C. “Bracket” is construed to mean “angle bracket”;

        D. “Upset head” is construed to mean “permanently deformed enlarged portion at an end”;

        E. “Following assembly of the hinge” is construed to mean “when the first component and

        the second component have been assembled”; and

        F.   “Structurally connected” is construed to mean “permanently joined to form a

        component.”

 The jury will be instructed accordingly.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

 Dated: October 14, 2020




                                               - 22 -
